DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-9 and 11-13 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitations concerning a specific approach of determining the claimed respective scanning setting at which the at least two alignment marks are struck by the light beam, i.e., “(i) deflecting the light beam in a predetermined direction with respective holographic or diffractive alignment elements, each of which is arranged on one of the at least two alignment marks, and (ii) detecting the light beam after the respective deflection.” In the exemplary closest prior art found, Arakawa et al. does not teach the differentiating limitations. It is rendered not obvious to further modify the technique of Arakawa to achieve the differentiating limitations.
	Claims 2-3, 5-7 and 11-12 are allowed because they depend on claim 1.
	Claim 8 is allowed for substantially the same rationale as applied to claim 1.
	Claims 9 and 13 are allowed because they depend on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693